    Case 19-01173         Doc 12       Filed 10/09/19 Entered 10/09/19 08:10:34                 Desc Amendment
                                            Update Memo Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA
                                                CLERK'S OFFICE



Megan R. Weiss                                                                            Phone (319) 286−2200
Acting Clerk of Court                                                                     www.ianb.uscourts.gov




            John M. Heckel                          RE:             Christina A Parks
TO:         5250 North Park Place Ste 114           Case No.        19−01173
            Cedar Rapids, IA 52402



You have filed an amendment or updated schedules.

Any change to name, address or creditors must be accompanied by an additional page matrix addition. List only the
changes to the original matrix you filed, following the requirements of the Local Rules. Do not submit an entire new
matrix.

If this is not done promptly there will be no notice to the additional parties since they will not be scanned to the
mailing list.

We will make no follow up on this.




                                                               MEGAN R. WEISS
                                                               Clerk, Bankruptcy Court
                                                               by:



Date: October 9, 2019                                          Deputy Clerk
                                                               United States Bankruptcy Court
                                                               Northern District of Iowa
                                                               111 Seventh Avenue SE Box 15
                                                               Cedar Rapids, IA 52401−2101
